Citation Nr: 1550852	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  13-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a compensable initial rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1962.

This matter comes before the Board of Veterans Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The case was previously before the Board in July 2015 and was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The results of audiometric tests conducted in April 2012 show that the Veteran had level I hearing in his right ear and level II hearing in his left ear.

2.  The results of audiometric tests conducted in October 2015 show that the Veteran had level IV hearing in his right ear and level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable initial evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA treatment records have been obtained and associated with the claims file.  In addition, the Veteran was afforded VA medical examinations in April 2012 and October 2015.  Further, the Veteran was afforded the opportunity to present testimony at a hearing before the undersigned. 

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a compensable initial evaluation for bilateral hearing loss.

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz ).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, an exceptional pattern of hearing impairment exists for VA purposes when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

Further, an exceptional pattern of hearing impairment exists for VA purposes when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Then, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

The Veteran underwent a VA evaluation of his hearing loss in July 2009.  The Veteran reported working as a heavy equipment operator for 40 years.  Subjectively, the Veteran reported difficulty understanding conversational speech, especially in background noise, difficulty using the telephone, and difficulty using the television.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
55
LEFT
35
35
55
55

The average loss in the right ear was 40 decibels.  The average in the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  There is no indication that the speech recognition testing was performed using the Maryland CNC test.

In December 2011 the Veteran was noted to have normal hearing as appreciated in small room.  The Veteran was reported to use hearing aids.

The Veteran was afforded a VA medical examination in April 2012.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
40
55
50
LEFT
35
40
55
65

The average loss in the right ear was 40 decibels.  The average in the left ear was 49 decibels.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 90 percent in the left ear.

The audiological evaluation does not reveal an exceptional pattern of hearing loss.  Under Table VI the examination results correspond to category I for the right ear and category II for the left ear.  These categories correspond with a noncompensable disability rating.

The examiner noted that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  The Veteran reported that he had difficulty with general conversation, especially in group settings. 

In July 2013 the Veteran reported that he had difficulty in general conversation with individuals and group settings.  He had difficulty hearing the telephone and doorbell.  He reported difficulty hearing his significant other when she is in another room.  

The Veteran underwent a VA evaluation of his hearing loss in August 2014.  Subjectively, the Veteran reported difficulty understanding conversational speech, especially in background noise, difficulty using the telephone, and difficulty using the television.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
50
55
65
LEFT
40
45
55
55

The average loss in the right ear was 54 decibels.  The average in the left ear was 49 decibels.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 76 percent in the left ear.

The provider noted that there was construction with a jackhammer occurring directly to concrete walkway outside of audiology at the time of the examination.  

The audiological evaluation does not reveal an exceptional pattern of hearing loss.  Under Table VI the evaluation results correspond to category IV for the right ear and category III for the left ear.  These categories correspond with a 10 percent disability rating.

At the hearing before the undersigned in May 2015 the Veteran reported that his hearing loss made him tense, anxious, or frustrated at times.  He avoided public functions due to his hearing loss.  He indicated that his hearing loss interfered with his daily household chores or activities.  If he is in a place that is a little crowded, if he cannot see the speaker he cannot hear them and does not understand what they are saying.  The Veteran's spouse reported that they cannot watch television together.  She stated that they have been told to sit in a corner when they go out to eat to reduce the background noise.  She reported that he could not hear her when she spoke from another room and that she has fallen and needed help but that he could not hear her.  

The Veteran was afforded a VA medical examination in October 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
60
70
LEFT
45
50
55
60

The average loss in the right ear was 60 decibels.  The average in the left ear was 53 decibels.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

The audiological examination reveals an exceptional pattern of hearing loss in the right ear.  Under Table VI the examination results correspond to category IV for the right ear and category II for the left ear.  Under Table VIA, the examination results correspond to category IV for the right ear.  These categories correspond with a noncompensable disability rating.

The examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  The Veteran reported that he felt that there may have been a decrease in his hearing since his last appointment in August 2014.

It has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations dated in April 2012 and October 2015, address the functional and daily life effects of the Veteran's hearing loss disability.  In April 2012 it was noted that the Veteran's hearing loss disability impacted his ordinary conditions of daily life, including the ability to work. The Veteran reported difficulty with general conversation, especially in group settings.  In October 2015 it was noted that the Veteran's hearing loss disability impacted his ordinary conditions of daily life, including the ability to work.  At that time the Veteran reported that he felt his hearing had deteriorated since the prior appointment in August 2014.  Therefore, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed.

Entitlement to a compensable evaluation for bilateral hearing loss is not warranted.  The audiometric evaluations in April 2012 and October 2015, discussed above, do not reveal results warranting a compensable evaluation.  Although the VA evaluation in August 2014 reveals results that would warrant an evaluation of 10 percent disabling, the evaluation is not adequate as it was noted that there was construction with a jackhammer occurring directly to concrete walkway outside of audiology at the time of the examination.  The Board finds that this construction may have impacted the test results.  As such, the preponderance of the evidence is against a compensable initial evaluation for bilateral hearing loss, and the appeal is denied.

The discussion above reflects that the rating criteria are adequate for rating the Veteran's service-connected bilateral hearing loss.  The Veteran's hearing loss disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by hearing loss disabilities.  As discussed above, VA examinations have provided adequate descriptions of the functional effects of the Veteran's hearing loss.  Martinak, 21 Vet. App. at 455.  The Board finds that the rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) held that every claim for a higher rating includes a claim for a total disability based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevents him from working.  In this case, although VA examiners have indicated that the Veteran's hearing loss would impact his ability to work, the Veteran has not claimed that his service-connected bilateral hearing loss prevents him from working.  The evidence of record indicates that the Veteran worked as a heavy equipment operator for 40 years.  Thus, a claim for TDIU has not been raised.


ORDER

A compensable initial rating for a bilateral hearing loss disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


